 In the Matter of ASSOCIATED REFINERIES, INC.andINTERNATIONALUNION OF OPERATING ENGINEERS, A. F. L.In the Matter of ASSOCIATED REFINERIES, INC.andINTERNATIONALBROTHF,RHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &HELPERS OF AMERICA, LocAL No. 886, A. F. L.Cases Nos. 16-R-1018 and 16-R-1050.- Decided November 28, 1944Mr. Malcolm E. Rosser, Jr.,of Duncan, Okla., for the Company.Mr. Henry L. Cranford,of Ardmore, Okla., andMr. Phil Taylor,of Tulsa, Okla., for the Engineers:Mr. A. J. Moore,of Oklahoma City, Okla., for the Teamsters.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by International Union of OperatingEngineers, A. F. L., herein, called the Engineers, and InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, Local No. 886, A. F. L., herein called the Teamsters, allegingthat questions affecting commerce had arisen concerning the repre-sentation of employees of Associated Refineries, Inc., Duncan, Okla-homa, herein called the Company, the National Labor Relations Boardconsolidated the cases and provided for an appropriate hearing upondue notice before Elmer Davis, Trial Examiner. Said hearing washeld at Duncan, Oklahoma, on October 13, 1944.The Company, the,Engineers, and the Teamsters appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from ,prejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAssociated Refineries, Inc., is a Delaware corporation engaged inthe operation of an aviation gasoline refinery at Duncan, Oklahoma,59 N. L. R. B., No. 120.611 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder lease from the Defense Plant Corporation and a; supplies con-tract with the Defense Supplies Corporation.The Company annuallyreceives at its Duncan, Oklahoma, plant raw materials valued in excessof $800,000, of which about 30 percent is obtained from sources outsidethe State of Oklahoma.During the same period, it produces finishedproducts valued in excess of $800,000, almost all of which is shippedto points outside the State of Oklahoma.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternationalUnion of Operating Engineers, and InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers,Local No. 886, both affiliated with the American Federation of Labor,are labor organizations admitting to membership employees of theCompany.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to recognize either the Engineers or theTeamsters as the exclusive bargaining representative for any of itsemployees until certified by the Board in appropriate units.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that both the Engineers and the Teamsters representsubstantial numbers of employees in the units hereinafter found ap-propriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaning'of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe Teamsters seeks a unit of all dockmen and over-the-road fueltransport truck drivers excluding the truck foreman and head truckdrivers.The Engineers desires to include in a single unit all produc-tion and maintenance employees, including unmilitariied watchmen,but excluding clerical employees, dockmen, over-the-road fuel trans-port truck drivers, auxiliary military police, engineering department'The Field Examiner reported that the Engineers submitted 179 authorization cards ;that the names of 145 persons appearing on the cards were listed on the Company's payroll of August 31, 1944, which contained the names of 324 persons in the unit claimedby the Engineers to be appropriate;and that the cards were dated between June 1944 andSeptember 1944.The Teamsters submitted 33 authorization cards,the names on 29 of which alsowere listed on the aforesaid pay roll,which contained the names of 69 employees in theamended unit claimed by the Teamsters to be appropriate.The cards were dated betweenJuly 1944 and September 1944. ASSOCIATED REFINERIES, INC.613employees, gang pushers, and other supervisory personnel.The En-gineers also raises some question as to the proper disposition of lab-oratory department employees, while the Company takes no positionrelative to the appropriateness of either of the aforesaid units or theirspecific composition, except that it would seemingly include in the.production and,maintenance unit all non-supervisory laboratory de-partment employees.The laboratory department comprises samplers who draw or pickup samples throughout the plant for delivery to the laboratory; tech-nicians who make routine determinations as to the physical aspects ofhydro-carbons, usually under supervision; motor laboratory tech-nicians who run knock engines for anti-knock determinations of fuels;.and chemists,six ofwhom are graduate chemists, who make chemicalanalyses of hydro-carbons and catalysts of a comparatively hightechnical mature, and four of whom are non-graduates who operatelow temperature fractional machines.We shall include the samplers,technicians, and motor technicians in the unit since their work is ofa simpleroutine nature.2However, we shall exclude the chemists-who, because of their technical qualifications and work fall withinthe classification of professional employees customarily excluded fromproduction and maintenance units.We find that the following units, excluding all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, are appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act:(1)All dockmen and over-the-road fuel transport truck drivers,at the Duncan, Oklahoma, refinery operated by the Company, ex-cluding the truck foreman and-head truck drivers.(2)All production and maintenance employees at the Duncan,Oklahoma, refinery operated by the Company, including unmilitarizedwatchmen and samplers, technicians, and motor laboratory tech-niciansin the laboratory department, but excluding clerical employees,dockmen, over-the-road fuel transport truck drivers, auxiliary mili-tary police, chemists, engineering department employees, and gangpushers.V.THE DETERMINATION OF REPRESENTATIVESAt the time of the hearing the Company had in its employ a numberof temporary employees engaged specially to assist in repair andconstruction work in connection with an enforced shut-down.Thework is not expected to last more than a few weeks. In view of the2 SeeMatter of Pittsburgh Coke & Iron Company,56 N. L. It. B. 1770,and cases citedtherein. 614lDECISIONSOF NATIONALLABOR RELATIONS BOARDexpected short duration of their employment, we shallexclude allsuch temporary employees from participation in the election.Weshall direct that the questions concerning representation which havearisenbe resolved by separate elections by secret ballot among theemployees in the appropriate units who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National LaborRelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Associated Re-fineries, Inc., Duncan, Oklahoma, elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Sixteenth Region, acting in this matteras agent for the National Labor Relations Board,'and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the units found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the electionand temporary employees as indicated in Section V, above, to deter-mine whether or not in unit (1) of Section IV, above, they desire tobe represented by International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, Local No. 886, A. F. L.,and whether or not in unit (2) of Section IV, above, they desire to berepresented by International Union of Operating Engineers, A. F. L.,for the purposes of collective bargaining.